         Case 1:21-mc-00424-GHW Document 19 Filed 07/15/21 Page 1 of 2
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT FOR THE                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 7/15/2021

 IN THE MATTER OF THE TAX
 LIABILITIES OF:
                                                       Case No. 21 Misc. 424
 JOHN DOES, United States taxpayers who,
 at any time during the years ended December           ORDER GRANTING EX PARTE
 31, 2013, through December 31, 2020, used             PETITION FOR LEAVE TO
 the services of Panama Offshore Legal                 SERVE “JOHN DOE”
 Services, including its predecessors,                 SUMMONSES
 subsidiaries, and associates, to establish,
 maintain, operate, or control any foreign
 financial account or other asset; any foreign
 corporation, company, trust, foundation or
 other legal entity; or any foreign or domestic
 financial account or other asset in the name of
 such foreign entity.



       THIS MATTER is before the Court upon the United States of America’s “Ex Parte

Petition for Leave to Serve ‘John Doe’ Summonses” (the “Petition”). Based upon a review of

the Petition and supporting documents, the Court has determined that the “John Doe”

summonses to Federal Express Corporation a/k/a FedEx Express; Fed Ex Ground Package

System, Inc. a/k/a FedEx Ground; DHL Express (USA), Inc.; United Parcel Service, Inc.; the

Federal Reserve Bank of New York; The Clearing House Payments Company LLC; HSBC Bank

USA, N.A.; Citibank, N.A.; Wells Fargo Bank, N.A.; and Bank of America, N.A. (the

“Summoned Parties”) relate to the investigation of an ascertainable group or class of persons,

that there is a reasonable basis for believing that such group or class of persons has failed or may

have failed to comply with any provision of any internal revenue law, and that the information

sought to be obtained from the examination of the records or testimony (and the identities of the

persons with respect to whose liability the summonses are issued) are not readily available from

other sources. Moreover, the information sought to be obtained by the summonses is narrowly
         Case 1:21-mc-00424-GHW Document 19 Filed 07/15/21 Page 2 of 2




tailored to information that pertains to the failure (or potential failure) of the group or class of

persons to comply with one or more provisions of the internal revenue law. It is therefore:

        ORDERED AND ADJUDGED that the Internal Revenue Service, through Revenue

Agent Katy Fuentes or any other authorized officer or agent, may serve Internal Revenue Service

“John Doe” summonses upon the Summoned Parties in substantially the form as attached as

Exhibits A-F to the May 4, 2021 Declaration of Katy Fuentes, Dkt. No. 4, and Exhibits G-J to

the July 15, 2021 Letter from Talia Kramer, Dkt. No. 18. A copy of this Order shall be served

together with the summonses.

        SO ORDERED.

Dated: July 15, 2021                           _____________________________________
New York, New York                                      GREGORY H. WOODS
                                                       United States District Judge




                                                   2
